Exhibit 10.9(b)
June 9, 2009
SandRidge Capital, L.P.
1300 Post Oak Blvd., Suite 325
Houston, Texas 77056
Attention: Mr. Andrew M. Rowe

     Re:   Management Agreement Renewal

Dear Mr. Rowe:
We are writing with respect to your management agreement concerning the
commodity pool to which reference is made below (the “Management Agreement”). We
are extending the term of the Management Agreement through June 30, 2010 and all
other provisions of the Management Agreement will remain unchanged.

  •   Smith Barney Diversified Futures Fund L.P.     •   Smith Barney
Diversified Futures Fund L.P. II     •   SB Bristol Energy Fund LP     •   CMF
SandRidge Master Fund L.P.     •   Bohdan Mysko     •   CMF SandRidge Feeder
(Cayman) Ltd.     •   UDC International     •   Citigroup Energy Advisors
Portfolio L.P.     •   Citigroup Diversified 2000 Futures Fund L.P.     •  
Citigroup Diversified Futures Fund L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,

          CITIGROUP MANAGED FUTURES LLC    
 
       
By:
  /s/ Jennifer Magro
 
   
 
  Jennifer Magro    
 
  Chief Financial Officer & Director    
 
        SANDRIDGE CAPITAL, L.P.    
 
       
By:
  /s/ Andrew M. Rowe
 
        Print Name: Andrew M. Rowe    
 
       
JM/sr
   

